650-15
                        CAUSE NO.   12-14-00011-CR


                                    IN THE


                        COURT OF CRIMINAL APPEALS
                                                                    ORIGINAL
                                  OF TEXAS


                            IN AUSTIN,       TEXAS
                                                                        HL.C           IN
                          MAROUEL JERMON SCOTT,                   COURT OF CRiliM APPEALS
                                          APPELLANT
                                                                         JUL 31 2015
                                     V.


                           THE STATE OF TEXAS                         &e! Asosta, Cler!-
                                          APPELLEE


                                 APPELLANT'S

                    PETITION FOR DISCRETIONARY REVIEW

                                                                _            FILED IN         «
                           NO.   12-14-00011-CR
                                                                  COURTOF CRIMINAL APPEALS

                            COURT OF APPEALS                               JUL3l2Gi3"'
                    FOR THE TWELFTH•DISTRICT OF TEXAS

                            at ;f^xL;eier, texas                         Abel Acosta, Clerk



                On appeal from the Seventh District Court
                         of Smith County, Texas
                       Trial Cause No. 007-0154-13

             The Honorable Kerry L. Russell, Presiding Judge

                                              Respectfully Submitted

                                              flfaajd/£*=^
                                              Marque*l
                                              Marquel Jermon
                                                       J     Scott - Pro se
                                              TDCJ-ID No.   1908010
                                              Polunsky Unit
                                              3872 FM 350-South
                                              Livingston, Texas 77351

Oral Argument is Respectfully Waived
                                TABLE OF CONTENTS                      PAGE



INDEX OF AUTHORITIES                                                     ii


STATEMENT REGARDING ORAL ARGUMENT                                            i

STATEMENT OF THE CASE                                                        1


STATEMENT OF PROCEDURAL HISTORY                                              1


GROUNDS FOR REVIEW                                                     2-7

       FIRST GROUND FOR REVIEW:THE COURT OF APPEALS ERRED WHEN IT HELD

       THE EVIDENCE WAS SUFFICIENT TO SUPPORT THE JURY'S IMPLICIT RE

       JECTION OD APPELLANT'S SELF-DEFENSE      CLAIM.


ARGUMENTS AND AUTHORITIES                                        -       3"7

PRAYER FOR RELIEF                                                        7,8


CERTIFICATE OF SERVICE .                                                 8

APPENDIX                                                                 9

           Marquel Jermon Scott, Appellant v. The State of Texas,
                         Appellate No. 12-14-00011-CR
             (Texas Appeal 12th Court of Appeals, Tyler, Texas
              Delivered April 30, 2015).


                               INDEX OF AUTHORITIES


Bolden v. State, 73 S.W.3d 428 (Tex.App. - Houston[1 Dist.]2002          5
Caldwell v. State,672 S.W.2d 244(Tex.App. - Waco 1983)                   6
In re Winship, 397 U.S. 358, 364(1970)                                   2
Moore v. State, 969 S.W.2d ^ (Tex.Crim.App. 1998).                       2,3
Navarro v. State, 863 S.W.2d .119                                        7
Satton , 804 S,.W.2d at 914.                                             4
Treuil v. Treui.1,311 S.W.3d 11^ (Tex.App. - Beaumont 2010)              5
Will. v. State, 27 S.W.3d 599 (Tex.App. - Waco 2000)                  6
&uliani v. State, 97 S.W.3d 589, 594(Tex.Crim.App.. 2003)                2,3
CONSTITUTIONAL PROVISIONS,     STATUTES AND RULES

U.S. CONST., amend KlV..                                                 2
Tex. Penal Code, §9.31 (a)                                               4,6
                 $19.02 (a)                                              3
Tex. R. App. Proc. 44,2(b)                                               6
                     66. et seq.                                         4

                                         ii
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:


  Comes Now, Marquel Jermon Scott, Appellant(hereinafter, Petitioner), in

this cause, by and through himself Pro se, and pursuant to provisions of

Tex. R. App. Pro. 66, et seq., moves this Court to grant discretionary re

view, and in support thereof would show the following:

                           STATEMENT OF THE CASE


 Petitioner was indicted.for the offense of Murder on February of 2013 (CR

1), alleged to have occurred on November 26, 2012 (CR 282), which became

the basis of his jury trial and subsequent Appeal. On January of 2014 Pe

titioner entered a "Not guilty" plea, and a. jury was selected and parties

proceeded to trial. (RR 15:219). After the jury returned a guilty verdict,

punishment was imposed at Eighty (80) years confinement (CR   282; RR 16:196)

. Sentence was pronounced on January 2, 2014 and notice of appeal was timely

givyn (CR 282, 287). The trial court entered a certificate of defendant's

right to appeal. Thereafter, Petitioner's Appeal was timely perfected to the

Court of Appeals for the 12th District of Texas, sitting in Tyler, Texas.

                     STATEMENT OF PROCEDURAL HISTORY


  Petitioner's conviction was affirmed on original submission to the Court

of Appeals for the Twelfth District of Texas of April 30, 2015, Marquel

Jermon Scott v. The State of Texas, No. 12-14-00011-CR(Tex.App. Tyler, de

livered April 30, 2015)(Not designated for publication). Petitioner did not

file a "Motion For Rehearing". Petitioner Petition for Discretionary Re

view was due on or before May 30, 2015, and a request for extension of time

was filed that extended the deadline date to .J u\u      Sf         ' 2015,
and if filed thereon and is timely filed in the court of appeals.




                                  Page-1
FIRST GROUND FOR REVIEW: THE COURT OF APPEALS ERRED WHEN IT HELD THE EVI-
DENCE WAS SUFFICIENT TO SUPPORT THE JURY'S IMPLICIT REJECTION OF APPELLANT'S
SELF-DEFENSE CLAIM.

(FACTS IN SUPPORT)

   The Court of Appeals has completely ignored the constitutional right of a
defendant under Due Process of law, to raise the issue of self-defense and

not have to relinguish the presumption of innocence right which is the prin

ciple that a person is presumed innocent of a crime until proven guilty.

Moreso, the primary manifestation is the constitutional requirement that the

prosecution establish the defendant's guilt by proof beyond a reasonable

doubt. 397 U.S. 358, See also In re Winship, 397 U.S. 358, 364 (1970). In the

In the instant case the Appellate Court stated the correct principle to apply

during its standard of review of Petitioner's claim that, the evidence was

insufficient to support a finding against him beyond a reasonable doubt on

the issue raised of self-defense. However, during the Court's sufficency re

view, it is quite clear from a review of the Court of Appeals opinion that;

1) the court overlooked critical facts in the record of undisputed testimony

evidence, that provided the proof Petitioner was required to prove that sup

ported his "Self-defense claim. Zuliani v. State, 97 S.W.3d 589, 59^(Tex.
Crim.App. 2003), and 2) overlooked the fact that the State asserted facts

are misplaced and misstated facts not supported and contradicted by the re

cord.


[STANDARD OF REA/TEW]

   Petitioner ask this Honorable Court to take judicial notice of its de

termination rendered in Moore v. State, 969 S.W.2d 4(Tex.Crim.App.1998),

which is a circumstance minus the acts and events, analogous to the instant

case at bar.   In Moore case, Tyron Parks testified that the shooting took

place in the highly charged atmosphere of a fight. He said that the victims
Boyd and Clark, were acting hostile and intoxicated. At one point during the

                                    Page-2
altercation, Parks thought Boyd was trying to pull a pistol out. Later, Boyd

pushed the Appellant, and then tried to grab Parks. Parks considered cutting

Boyd's throat, but then decided against it and threw Boyd to the ground. Boyd

got up and ran over to the car in the street next to the club, where Clark

was revving the engine. Clark tried to run over the Appellant and Park's with

the car, missed, and then backed up and tried again. It was at this point

that Appellant got a rifle and shot Boyd and Clark. From the above stated

events and acts, this Honorable Court held that:

      "the jury could have rationally found that such events would commonly
       produce a degree of anger, rage, resentment, or terror in a person of
       ordinary temper, sufficient to render the mind incapable of cool re
       flection, and therefore the jury could have acquitted the Appellant of
       murder and found him guilty only of voluntary manslaughter. [Id. at 11]


  Looking at the acts and events in the instant case, there's nothing in the

record that would have suggested a murderous attack was part of a premedita

ted scheme.


       "A person commits an offense of[murder] if he intentionally or know
        ingly cause the death of an individual." Texas Penal Code §19.02(a)
        (1).

  The evidence as in Moore, clearly shows Petitioner's actions were evoked

from the circumstance of putting him in fear of imminent bodily injury or

death. Petitioner exhibited an act that any sane minded person would have

done being place in the same circumstance, and the Common LAW of the land

allows any person in fear of imminent bodily injury or death, to react in

such a manner as Petitioner did, and not be considered an unlawful act. To

say otherwise, is contrary to the "Self-defense", "Stand your ground," and

"Multiple Assailants" law.

                                  ARGUMENT


  A defendant claiming "Self-defense" has the burden of producing [some]

evidence, that supports that particular, justification. Zuliani, 97 S.W.3d

at 594. Petitioner contends he did what was required by law, to support his

                                   Page-3
"Self-defense" claim and the follwoing pointed out facts do also.

  CLAIM NO. ONE: THE COURT OF APPEALS OVERLOOKED UNDISPUTED FACTS OF TESTI
                 MONY EVIDENCE THAT PROVIDED  THE PROOF A DEFENDANT WAS RE
                    QUIRED TO PROVE TO SUPPORT HIS SELF-DEFENSE CLAIM.

 Once evidence is produced to support a self-denfense claim, the State then

has the burden to "disprove the raised defense." However, the Appellate

Court held contrary to this principle when it held:

        Moreover, "[d]efense evidence which is merely consistent with the
        physical evidence at the scene of the alleged offense will not rend
        er the [s]tate's evidence insufficient since the credibility de
        termination of such evidence is solely within the jury's province[,]
        and the jury is free to accept or reject the defense evidence."
        Saxton, 804 S.W.2d at 914; See Opinion at page 3 - top page.

  This Ls the'issue Petitioner presents before this Honorable Court for

for a determination of whether or not in light of the facts, and evidence

adduced at trial that establish a self-defense claim, does the Court of Ap

peals decision to affirm reveals error to hold otherwise? The following

pointed out critical undisputed testimony from the record, clearly under

mines the Court of Appeals determination/decision to affirm Petitioner's

conviction.

(TESTIMONY EVIDENCE IN SUPPORT OF SELE-DEFENSE CLAIM)

     1. Petitioner was attempting to leave the club when he was approached
        by John Woods(hereinafter, Woods) and friends who confronted him.
        (14 RR:221)
     2. Woods and friends approached Petitioner. (1^ RR:221)(Specifically,
        Woods and ten to fifteen friends - Testimony undisputed)
     3. Petitioner was verbally assaulted, by Woods, who clearly threaten
        Petitioner by stating [he] would not. leave the club alive. (13 RR:
        169; 14 RR:225)(threat to cause physical harm that would put any
        sane minded person in fear of imminent bodily injury or death)
      4. Woods initiated the altercation by hitting Petitioner, who was
            thereafter knocked to the floor. (11 RR: 79-80; 13 RR:17, 72-73,
            174)
   Combined above facts in numbers "3 and 4" clearly meets the assault dis-
discribed in the self-defense discription in the Penal Code §9.31(a) which
provides:

     "Assault is committed if a person intentionally, knowingly or reckless
      ly threatens another with imminent bodily injury, cause bodily injury

                                     Page-4
    to another, or cause physical contact with another when he knows or
    should reasonably believe that the other will regard the contact as
    offensive or provocative."
 This definition alone applied to Petitioner's circumstance, had justified
his action of using deadly force to protect himself, which such facts the
Appellate Court has totally ignored.

    "The appellate court must review the evidence and any part of the re
     cord as a whole that illuminates the actual, not just theorelical.-
     harm to the defendant. Bolden v. State, 73 S.W.3d 428(Tex.App. -
     Houston[l Dist.] 2002, pet. ref'd.)

      5. Upon landing on the floor four or five more assailant's joined in
         the attack, which is when Petitioner pulled a firearm in self-de
         fense. (13 RR:60, 111, 129)

      6. Before shooting at the victims, Petitioner fired a warning shot
         into the floor. (13 RR:11, 129)
      7. The warning shot did not take its effect to stop the assault, which
         compelled Petitioner to fire at his assailant's which resulted in
         the death of Keeston Fields. (13 RR: 229-30)
     8. Petitioner's acts of leaving the scene and throwing the firearm
        into a nearby creek was reactions out of fear and shock (14 RR:230
        -31), which some time thereafter Petitioner voluntarily turned him
        self in, and disclosed the location of the weapon. (14 RR:232)

      "An appellate court conducting a legal evidentiary sufficiency review
       cannot disregard undisputed evidence that allows of only one logi
       cal inference. Treuil v. Treuil, 311 S.W.3d 114(Tex.App. - Beaumont
       2010).

  Summarizing the above stated facts and undisputed testimony evidence, it

is Petitioner's contention that upon being hit by Woods (11 RR:79-80; 13

RR:17, 72-73, 174), and another assailant (13 RR:170-73) who was wearing the

color of white (14 RR:204 ; "State's witness Deron Dews), clearly reveals an

asault occurred to justify Petitioner's behavior to defend and use deadly

force, based on the facts establishing two or more assailant's. It is from

this circumstance   that Petitioner contends met the requirement needed to

support his self-defense claim. Texas Penal Code clearly provides support

to Petitioner's claim, that deadly force was warranted which provides in

pertinent part:

      "A person is justified in using deadly force against another when and
       to the degree he reasonably believes the force is immediately neces
       sary."

                                   Page-5
  Reasonable belief has been defined      under the Penal Code in the following

fashion:

       "It is not necessary that there should be actual danger, as a person
        has the right to defend his life and person from apparent danger as
        fully and to the same extent as he would have were the danger real,
        as it reasonably appeared to him from his standpoint at the time."
        (REASONABLE BELIEF, Section 9.31(a) of the Texas Penal Code)

  The Court of Appeals is required to review the entire record to determine

whether a non-constitutional error had more than a slight influence on the

verdict, and if it did'   the court must conclude that the error affected de

fendant's right in such a?way as to require a "New trial." Rules App. Proc.

Rule 44.2(b). Williams v. State, 27 S.W.3d 599, pet. ref'd. (Tex.App. -

Waco 2000).

•\~ From the above foregoing stated facts, Petitioner contends this Peti

tion for Discretionary Review should be granted to determine whether or not

the Court of Appeals held true to its requirement upon considering the evi

dence in the record, and based its decision on the record evidence and not

its own inference that conflicts with the existing law in this area. And de

termine if the court ignored Petitioner's proof that provided the facts and

evidence to support a "Self-defense" claim.

  -'•''CLAIM NO. TWO: THE COURT OF APPEALS OVERLOOKED THE FACT THAT THE STATE
                     ASSERTED FACTS THAT ARE MISPLACED AND MISSTATED TEND TO
                     PAINT A FALSE PICTURE OF THE FACTS.


      "Court of Appeals, on review of a felony conviction, cannot consider
       material not introduced into evidente at trial. Caldwell v. State,
       672 S.W.2d 244, pet. ref'd. (Tex.App. - Waco 1983).

   Petitioner contends that the following misstated facts should not have

been considered or apart of the record,

    I. It is understood by persons familiar with this behavior that purpose
       behind all the dancing and hand signing is "to stait some trouble"
        as it is a "sign of disrespect." (11 RR:74)(State's Brief at 9). A
        misstated fact admitted without testimony of a expert witness to sup
        port an assertion not supported with facts, which only served as a
        prejudicial effect to inflame the minds of the jury.

    II. Woods believed that at least two other individuals with Appellant
        also belonged to the insane Crip gang. (11 RR:75). Missatated fact
        because from this same witness, he stated Petitioner was sitting

                                     Page-6
           at a table with,a woman only.(11 RR:64).
      III. Woods tried to intervene to head off any conforntation. (11 RR:78)
           Disputing testimony reveals: a) Woods approached Petitioner to dis-
..*        cuss the facebook matter, and Petitioner offered to buy Woods a
           drink. (11 RR:65); b) State's witness Ms. Johnson told jury that
           when she saw Woods approach Petitioner, he told him I've been wait-
           to get at you nigga (13 RR:154).

        IVY.The victim Keeston was not involved in the altercation, he was an
           innocent bystander. (State's" Brief 7,8). Thus, testimony reveals: c) that
           Keeston was in the group that was backing up Woods.(13 RR:82, 85)

      Petitioner contends that this court should also consider the following facts

 that the Court of Appeals had to overlook, which add weight to his self-de

 fense claim:

         A. Woods was the agressor who started the altercation. (13 RR:169) and
            Petitioner's trial counsel, and the prosecutor both agreed that Woods
           was the aggressor outside the presence of the jury, which is a factor
            that should have been made known/an the presence of the jury.
         B. There was expert testimony that revealed Petitioner's firearm was
             only fired Five (5) times. (14 RR:25-26)
         C. If victim Keeston was turning around to flee as asserted by the
            State, then he would have been hit in the side or back, not in the
            chest as the evidence shows. Meaning he had to be close by Petitioner,
            facing toward petitioner. ;and
         D. Due to the fact that "involuntary manslaughter"' and "Criminal Neg
            ligent homicide" are lesser included offenses of Murder. Vernons Ann
            Texas C.C.P. art. 37.09. Navarro v. State, 863 S.W.2d 191. the Court
            should have "sua Sponte" submitted the charge.

       Petitioner contends that in the interest of justice,, this Honorable Court

 should consider the above asserted facts, and determine whether the "mechan

 istic formula" the. Court of Appeals, used to reach its decision conflicts with

 the existing law of "Self-defense" to merit reversing the Court of Appeals

 decision to affirm his conviction.

                                   PRAYER FOR RELIEF


      WHEREFORE, PREMISES CONSIDERED, Petitioner/Appellant pray that this Court

 grant his request for discretuionary review, and after full briefing on the

 merits, issue an opinion resolving these important issues and conflicts in the

  case law by the Court of Appeals so that the Bench and Bar of this State will

 know how to address similar issues in the future.


                                          Page-7
                                                   Respectfully Submitted



                                                   MAROUEL    JERMON SCOTT
                                                   PRO SE -   PETITIONER
                                                   TDCJ-ID NO.   1908010
                                                   POLUNSKY UNIT
                                                   3872 FM 350-SOUTH
                                                   LIVINGSTON,   TEXAS 77351




                                   DECLARATION

   Petitioner, Marquel Jermon Scott, do declare under penalty of perjury,
that the foregoing stated information is true and correct.
   Executed this         day of July, 2015.



                                                     IGNATURE OF AFFIANT
                                                    SIGNATURE



                              CERTIFICATE OF SERVICE

   I, certify that a true correct copy and the original of this "Petition for
Discretionary Review" were forwarded to the following parties      to this matter
on the        day of July, 2015 by being placed in the U.S. Postal Mail Box, ad
dressed to:   COURT OF CRIMINAL APPEALS,   CLERK
              P.O. BOX 12308
              Austin, Texas 78711

              ;and

         to: Michael J. West, Assit. Crim. Dist. Atty.
             Smith County Courthouse
             100 N. Broadway
             Tyler, Texas 75702


                                                       Signature of Affiant




                                      Page-8
                      APPENDIX




Marquel Jermon Scott, Appellant v. The State of Texas
            Appellate No. 12-14-00011-CR
  (Texas Appeal 12th Court of Appeals, Tyler, Texas
  Delivered April 30, 20.15).


                       OPINION




                      APPENDIX
                                   NO. 12-14-00011-CR


                          IN THE COURT OF APPEALS


              TWELFTH COURT OF APPEALS DISTRICT


                                     TYLER, TEXAS


MARQUEL JERMON SCOTT,                             §      APPEAL FROM THE 7TH
APPELLANT


V.                                                §      JUDICIAL DISTRICT COURT

THE STA TE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION

       Marquel Jermon Scott appeals his conviction for murder.          In one issue, Appellant
contends that the evidence is insufficient to support the jury's implied rejection of his self-
defense claim. We affirm.



                                           Background

       On November 26, 2012, Appellant, his fiance, and three of their friends were socializing
in the Hyenas Motorcycle Clubhouse. John Woods entered Hyenas and likewise was socializing
with some of his friends, including Keeston Fields.
       Appellant and Woods eventually engaged in a verbal altercation. As their argument
escalated, a crowd gathered around them. Eventually, Woods struck Appellant. In response,
Appellant pulled a gun and shot into the ground. As the crowd dispersed, Appellant shot at least
one additional time.

        Woods raced out of Hyenas, and Appellant chased after him. Appellant fired his gun at
least two more times and then got in his vehicle and sped away. Appellant disposed of his gun,
parked his car, secured a ride in another vehicle, and left the area.
       The bullet from one of Appellant's shots struck Woods in the back.          The bullet from
another of the shots struck Fields in the chest. Fields died from his injuries, and Woods
recovered from his.

       Appellant was charged with the murder of Fields and the aggravated assault of Woods.
Appellant turned himself in to the police and assisted in the retrieval of his gun. The murder
charge proceeded to trial, and Appellant argued that he was not guilty because he fired his gun
only in self-defense. The jury found Appellant guilty of murder and sentenced him to eighty
years of imprisonment. This appeal followed.


                                 Sufficiency of the Evidence

       Appellant contends that the evidence is insufficient to support a finding beyond a
reasonable doubt that he was not acting in self-defense. Specifically, Appellant argues that no
rational factfinder could have concluded beyond a reasonable doubt that Appellant acted in any
manner other than in self-defense.

Standard of Review and Applicable Law

       The due process guarantee of the Fourteenth Amendment requires that a conviction be
supported by legally sufficient evidence. See Jackson v. Virginia, 443 U.S. 307, 315-16, 99 S.
Ct. 2781, 2786-87, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 917 (Tex. Crim.
App. 2010). The issue of self-defense is a fact issue to be determined by the jury, and a jury's
verdict of guilt is an implicit finding that it rejected a defendant's self-defense theory. Saxton v.
State, 804 S.W.2d 910, 913-14 (Tex. Crim. App. 1991). Accordingly, the jury's implicit
rejection of a defendant's self-defense theory must be supported by legally sufficient evidence.
Id. at 914. In reviewing the sufficiency of the evidence to support the jury's rejection of self-
defense, we examine all of the evidence in the light most favorable to the verdict to determine
whether any rational trier of fact could have found the essential elements of the offense and also
could have found against the defendant on the self-defense issue beyond a reasonable doubt. Id.
        When a defendant raises self-defense, he bears the burden of producing some evidence to
support his defense. See Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003) (citing
Saxton, 804 S;W.2d at 913-14). Once the defendant produces some evidence supporting his
defense, the state then bears the burden of persuasion to "disprove the raised defense." Id. The
burden of persuasion does not require the production of evidence; it requires only that the state
prove its case beyond a reasonable doubt. Id. Moreover, "[defensive evidence which is merely
consistent with the physical evidence at the scene of the alleged offense will not render the
[s]tate's evidence insufficient since the credibility determination of such evidence is solely
within the jury's province[,] and the jury is free to accept or reject the defensive evidence."
Saxton, 804 S.W.2d at 914. When the evidence is conflicting, we generally defer to the weight
the jury gave to the contradictory testimonial evidence. See Bundy v. State, 280 S.W.3d 425,
435 (Tex. App.—Fort Worth 2009, pet. ref d) (finding evidence factually sufficient in face of
contradictory testimonial evidence).
         As applicable here, a person is justified in using deadly force in self-defense when and to
the degree he reasonably believes deadly force is immediately necessary to protect the actor
against the other's use or attempted use of unlawful deadly force. Tex. Penal Code Ann.
§§ 9.31(a), 9.32(a)(2) (West 2011). A "reasonable belief is that which "would be held by an
ordinary and prudent man in the same circumstances as the actor." Id. § 1.07(a)(42) (West Supp.
2014).
Application

         Several individuals witnessed the altercation that resulted in Fields's death and testified at
trial. All of them testified that Woods and Appellant had an altercation, that Appellant fired a
gun multiple times, and that Appellant was the only one to fire a gun. However, their testimony
varied widely in several important particulars.
         Some of the eyewitnesses claimed that Woods punched Appellant only once. Others
claimed that he punched Appellant several times. Some claimed that Fields was not involved in
the altercation between Woods and Appellant. Others claimed that Fields was beside Woods
during the altercation. Some claimed that only Woods punched Appellant. Others claimed that
Woods's friends also punched Appellant. One claimed that Woods did not punch Appellant, but
instead only a friend of Woods punched Appellant. Some claimed that no one jumped on
Appellant. Others claimed that several people jumped on Appellant. Some claimed that
Appellant fired a warning shot into the ground and that Woods and his friends then backed away
from him. Others claimed that Woods and his friends remained close to Appellant even after
Appellant fired the first shot. Most claimed that only Appellant had a gun. Appellant claimed
that Woods had a gun, but conceded that Woods never brandished the weapon.
        Appellant further contended that Fields punched him even after Appellant fired a warning
shot into the ground. He also testified that he fired one shot into the ground, and then he fired
the second shot at Woods, but hit Fields instead. Appellant admitted that he shot Fields in the
chest and Woods in the back after he fired the initial warning shot. But he contended that he was
still scared of Fields and Woods when he shot them.

        The jury also considered physical evidence. When Appellant was arrested, the State
photographed him.         This photograph, taken three days after the altercation, showed that
Appellant had a "busted" lip but no bruising evident on his face. Additionally, the State
established that the bullet that struck Fields was fired from Appellant's gun. Finally, the coroner
noted that Fields had abrasions on his hand that were consistent with either having punched
someone or having fallen on the ground.
        It was the province of the jury to determine which of this conflicting testimony to credit
and which to reject. See Bundy, 280 S.W.3d at 435. From the testimony, the jury reasonably
could have determined that (1) Woods punched Appellant once, (2) Appellant responded to the
punch by Woods by drawing a gun and firing a warning shot into the ground, (3) Woods and
everyone else backed away from Appellant so that Appellant was not under a threat of any harm,
and (4) Appellant then fired the gun again and hit Fields, resulting in Fields's death.
        After viewing the evidence in the light most favorable to the verdict, we conclude that a
rational jury could have found the essential elements of the offense and also could have found
against Appellant on his self-defense issue beyond a reasonable doubt. See Saxton, 804 S.W.2d
at 914. Therefore, we hold that the evidence is sufficient to support the jury's implicit rejection
of Appellant's self-defense claim. See id. We overrule Appellant's sole issue.


                                                 Disposition

        Having overruled Appellant's sole issue, we affirm the trial court'sjudgment.

                                                                Brian Hoyle
                                                                 Justice


Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., andNeeley, J.


                                             (DO NOT PUBLISH)
                                 COURT OF APPEALS


     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT


                                           APRIL 30, 2015



                                        NO. 12-14-00011-CR



                                 MARQUEL JERMON SCOTT,
                                        Appellant
                                                    V.
                                     THE STATE OF TEXAS,
                                                Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0154-13)
                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same beingconsidered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.

                    Brian Hoyle, Justice.
                    Panel consistedof Worihen, C.J., Hoyle, J., andNeeley, J.